                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                  UNITED STATES DISTRICT COURT
                                   8                             NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10
                                            NICK KING, et al.,                               Case No. 18-cv-06868-NC
                                  11
                                                        Plaintiffs,                          ORDER GRANTING IN PART
                                  12
Northern District of California




                                                                                             AND DENYING IN PART
 United States District Court




                                                  v.                                         DEFENDANTS’ MOTION TO
                                  13                                                         DISMISS; ORDER GRANTING
                                            BUMBLE TRADING, INC., et al.,                    MOTIONS TO SEAL
                                  14
                                                        Defendants.                          Re: Dkt. Nos. 67, 78, 79
                                  15
                                  16
                                  17            Pending before the Court is defendants Bumble Trading, Inc. and Bumble Holding,
                                  18   Ltd.’s motion to dismiss out-of-state plaintiffs’ claims for lack of personal jurisdiction
                                  19   under Federal Rule of Civil Procedure 12(b)(2). See Dkt. No. 67 at 11–18. At issue is
                                  20   whether the Court has personal jurisdiction over the claims of the out-of-state named
                                  21   plaintiff, Brian Wess, and those of absent out-of-state class members. For the following
                                  22   reasons, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion to
                                  23   dismiss. The Court also GRANTS the parties’ administrative motions to seal.
                                  24   I.     Background
                                  25            Defendants own and operate a mobile software application “Bumble” that provides
                                  26   dating services for its users. See Dkt. No. 58 (“TAC”) ¶¶ 18, 21. Plaintiffs Nick King, Jr.,
                                  27   Deena Fischer, Elena Weinberger, and Brian Wess accuse Bumble of violating New York
                                  28   and California law by failing to provide statutorily required disclaimers and contract
                                   1   provisions in connection with Bumble’s premium service, “Bumble Boost.” See id. ¶¶ 2,
                                   2   25–50. Plaintiffs seek to represent a nationwide class of Bumble Boost purchasers. Id.
                                   3   ¶ 87.
                                   4            On September 9, 2019, Defendants moved to dismiss certain claims in Plaintiffs’
                                   5   third amended complaint. See Dkt. No. 67. The Court denied in part Defendants’ motion
                                   6   to dismiss in-state plaintiffs’ claims under New York law, but deferred ruling on whether
                                   7   the Court lacks personal jurisdiction over out-of-state plaintiffs’ claims to give the parties
                                   8   time to conduct jurisdictional discovery.1 See Dkt. No. 76. Jurisdictional discovery is now
                                   9   complete. See Dkt. Nos. 77, 80.
                                  10   II.     Legal Standard
                                  11            To determine whether the exercise of personal jurisdiction over a nonresident
                                  12   defendant is proper, a district court must apply the law of the state in which it sits.
Northern District of California
 United States District Court




                                  13   Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). District courts in
                                  14   California may exercise personal jurisdiction over a nonresident defendant to the extent
                                  15   permitted by the Constitution. Cal. Code Civ. Proc. § 410.10. Accordingly, under the Due
                                  16   Process Clause of the Fourteenth Amendment, the defendant must have “certain minimum
                                  17   contacts” with the forum “such that the maintenance of the suit does not offend traditional
                                  18   notions of fair play and substantial justice.” Int’l Shoe Co. v. State of Wash., 326 U.S. 310,
                                  19   316 (1945) (citations and quotation marks omitted). Personal jurisdiction may be general
                                  20   or specific. See Daimler AG v. Bauman, 571 U.S. 117, 126–27 (2014).
                                  21            “When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff
                                  22   bears the burden of demonstrating that the court has jurisdiction over the defendant.”
                                  23   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). “[I]n the absence of an
                                  24   evidentiary hearing, the plaintiff need only make a prima facie showing of jurisdictional
                                  25   facts to withstand the motion to dismiss.” Washington Shoe Co. v. A-Z Sporting Goods
                                  26   Inc., 704 F.3d 668, 671-72 (9th Cir. 2012) (quotation marks omitted); see also Data Disc,
                                  27
                                       1
                                  28    Defendants do not argue that the Court lacks specific personal jurisdiction over the
                                       named California plaintiffs and absent California class members.
                                                                                    2
                                   1   Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1287 (9th Cir. 1977) (“If the court
                                   2   determines that it will receive only affidavits or affidavits plus discovery materials . . . a
                                   3   plaintiff must make only a prima facie showing of jurisdictional facts . . . .”). “Although
                                   4   the plaintiff cannot simply rest on the bare allegations of its complaint, uncontroverted
                                   5   allegations in the complaint must be taken as true.” Schwarzenegger v. Fred Martin Motor
                                   6   Co., 374 F.3d 797, 800 (9th Cir. 2004) (citations and quotation marks omitted). Likewise,
                                   7   “[c]onflicts between parties over statements contained in affidavits must be resolved in the
                                   8   plaintiff’s favor.” Id. (citing AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588
                                   9   (9th Cir. 1996)).
                                  10   III. Discussion
                                  11          Defendants argue that the Court does not have personal jurisdiction over the claims
                                  12   of the out-of-state named plaintiff, Brian Wess, and those of absent out-of-state class
Northern District of California
 United States District Court




                                  13   members. Plaintiffs raise three arguments in response: (1) Defendants waived any
                                  14   challenge to personal jurisdiction; (2) the Court has general jurisdiction; and (3) the Court
                                  15   has specific jurisdiction. The Court addresses each in turn.
                                  16       A.     Forum Selection Clause
                                  17          Plaintiffs first argue that Defendants waived any challenge to the Court’s personal
                                  18   jurisdiction by virtue of the forum selection clause in their terms of use. See Dkt. No. 69 at
                                  19   11–13. As relevant here, Bumble’s forum selection clause states that:
                                  20          By using the App, you are consenting to the exclusive jurisdiction of the
                                  21          courts of the United States and the State of New York. You agree that such
                                  22          courts shall have in personam jurisdiction and venue and waive any objection
                                  23          based on inconvenient forum.
                                  24   Dkt. No. 58-1 (“Terms”) § 12.
                                  25          The Court disagrees. That provision unambiguously refers to the user’s waiver of
                                  26   personal jurisdiction. The word “you” is used throughout the Terms to specifically
                                  27   reference the user, not Defendants. See, e.g., Terms § 1. The provision limits the
                                  28   agreement to waive personal jurisdiction and venue to “you,” and says nothing about
                                                                                       3
                                   1   personal jurisdiction over Defendants. Id. § 12. Accordingly, Defendants did not waive
                                   2   their challenge to personal jurisdiction through the Terms.
                                   3        B.    General Jurisdiction
                                   4          General jurisdiction exists when a defendant’s activities in the forum are
                                   5   “continuous and systematic.” Daimler, 571 U.S. at 126 (quoting Int’l Shoe, 326 U.S. at
                                   6   317). For corporate defendants, general jurisdiction exists at its “place of incorporation
                                   7   and principal place of business.” Id. at 137. Specific jurisdiction exists when the lawsuit
                                   8   “aris[es] out of or relate[s] to the defendant’s contacts with the forum.” Id. at 127 (quoting
                                   9   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984))
                                  10   (alterations in original).
                                  11          Plaintiffs argue that the Court has general personal jurisdiction over Defendants
                                  12   because their principal places of business are in California. See Dkt. No. 77 at 7. The
Northern District of California
 United States District Court




                                  13   principal place of business, or the corporation’s “nerve center,” is “the place where the
                                  14   corporation’s high level officers direct, control, and coordinate the corporation’s
                                  15   activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010).2
                                  16          According to Plaintiffs, Defendants’ principal places of business are in California
                                  17   because, according to documents filed with the California Secretary of State, Bumble
                                  18   Trading’s principal executive office is in San Francisco and both Bumble Trading and
                                  19   Bumble Holding have high level officers who work or live in Los Angeles. Id. at 8. In
                                  20   response, Defendants contend that they have never been based in California. See Dkt. No.
                                  21   80 at 2. Relying on two declarations by Caroline Roche, Bumble’s first employee,
                                  22   Defendants assert that the California Secretary of State documents were filed in error and
                                  23   that Bumble Trading was always headquartered in Texas. Id. Defendants also assert that
                                  24   Bumble Holding is headquartered in the United Kingdom. See Dkt. No. 67 at 12.
                                  25
                                  26   2
                                        Although Hertz defined “principal place of business” in the context of citizenship for
                                  27   diversity jurisdiction, courts have used the Hertz formulation of “principal place of
                                       business” for personal jurisdiction purposes as well. See, e.g., Google Inc. v. Rockstar
                                  28   Consortium U.S. LP, No. 13-cv-5933-CW, 2014 WL 1571807, at *1 n.1 (N.D. Cal. Apr.
                                       17, 2014).
                                                                                     4
                                   1   Plaintiffs argue that Roche’s declaration should be stricken because she lacks personal
                                   2   knowledge regarding the Secretary of State filings. See Dkt. No. 77 at 4–6.
                                   3          Even if the Court strikes Roche’s declaration, however, the Secretary of State
                                   4   filings alone do not establish Bumble Trading’s principal place of business. In Hertz, the
                                   5   Supreme Court “reject[ed] suggestions . . . that the mere filing of a form like the Securities
                                   6   and Exchange Commission’s Form 10-K listing a corporation’s ‘principal executive
                                   7   offices’ would, without more, be sufficient proof to establish a corporation’s ‘nerve
                                   8   center.’” 559 U.S. at 97.
                                   9          As additional proof, Plaintiffs offer employment agreements and other documents,
                                  10   which show that some of Bumble Trading’s executive officers live and work in California.
                                  11   However, Defendants provide uncontradicted evidence showing that Whitney Wolfe Herd,
                                  12   Bumble Trading’s CEO, lives and works out of Texas. Although the Court generally
Northern District of California
 United States District Court




                                  13   resolves conflicts over statements contained in the parties’ affidavits in Plaintiffs’ favor
                                  14   (see Schwarzenegger, 374 F.3d at 800), Plaintiffs’ evidence is insufficient to establish
                                  15   California as the principal place of business. As the Supreme Court noted in Hertz, even if
                                  16   “the bulk of a company’s business activities visible to the public take place in [California],
                                  17   while its top officers direct those activities just across the river in [Texas], the ‘principal
                                  18   place of business’ is [Texas].” 559 U.S. at 96. Plaintiffs provide no evidence that the
                                  19   California executives, not Wolfe Herd, “direct, control, and coordinate” Bumble Trading’s
                                  20   activities. Hertz, 559 U.S. at 80. Thus, Plaintiffs have not shown that Bumble Trading’s
                                  21   principal place of business is in California.
                                  22          Likewise, as to Bumble Holding, Plaintiffs merely point to corporate documents
                                  23   showing that some of its officers or shareholders live and work in California. See, e.g.,
                                  24   Dkt. Nos. 77-4 at 4, 77-6 at 5. But Plaintiffs provide no evidence suggesting that
                                  25   California is where Bumble Holding’s “overall direction, control, and coordination” takes
                                  26   place. Hertz, 559 U.S. at 96. Accordingly, the Court does not have general jurisdiction
                                  27   over Defendants.
                                  28
                                                                                       5
                                   1       C.    Specific Jurisdiction
                                   2          A court may exercise specific personal jurisdiction over a nonresident defendant if
                                   3   (1) the nonresident defendant purposefully directs his activities at the forum or performs
                                   4   some act by which he purposefully avails himself of the privilege of conducting activities
                                   5   in the forum, thereby invoking the benefits and protections of its laws; (2) the plaintiff’s
                                   6   claim arises out of the forum-related activities of the nonresident defendant; and (3) the
                                   7   exercise of jurisdiction over the nonresident defendant is reasonable. Schwarzenegger,
                                   8   374 F.3d at 802.
                                   9             1.    California Plaintiffs and Class Members
                                  10          Here, Defendants do not argue that the Court lacks personal jurisdiction over King,
                                  11   Fischer, Weinberger, and putative California class members’ claims. See Dkt. No. 67.
                                  12   Nor could they. King, Fischer, Weinberger, and California class members are California
Northern District of California
 United States District Court




                                  13   citizens who subscribed to Bumble Boost. See TAC ¶¶ 6–7, 9, 53, 67, 79. By entering
                                  14   into a contract with those Plaintiffs, Defendants purposefully availed themselves of the
                                  15   privilege of conducting activities in California. See Schwarzenegger, 374 F.3d at 802 (“A
                                  16   showing that a defendant purposefully availed himself of the privilege of doing business in
                                  17   a forum state typically consists of evidence of the defendant’s actions in the forum, such as
                                  18   executing or performing a contract there.”).
                                  19          Defendants focus their arguments on personal jurisdiction over the claims of
                                  20   putative out-of-state class members and Wess, a New York citizen. The Court addresses
                                  21   Defendants’ arguments below.
                                  22             2.    Out-of-State Class Members
                                  23          Defendants argue that the Supreme Court’s decision in Bristol-Myers Squibb Co. v.
                                  24   Superior Court, 137 S. Ct. 1773 (2016) precludes personal jurisdiction over the claims of
                                  25   out-of-state class members. As Defendants recognize, this Court previously addressed this
                                  26   issue in Fitzhenry-Russell v. Dr. Pepper Snapple Group, No. 17-cv-0564-NC, 2017 WL
                                  27   4224732 (N.D. Cal. Sept. 22, 2017). In that case, the Court held that Bristol-Myers, which
                                  28   dealt with a mass tort action, was materially distinguishable from class actions like this
                                                                                      6
                                   1   one. See Fitzhenry-Russel, 2017 WL 4224732, at *5. Because unnamed class members
                                   2   “may be parties for some purposes and not for others,” the Court declined to apply Bristol-
                                   3   Myers to class actions and did not consider unnamed class members for jurisdictional
                                   4   purposes. Id. (quoting Devlin v. Scardelletti, 536 U.S. 1, 9–10 (2002)).
                                   5          Since the Court decided Fitzhenry-Russell, other courts in this district have
                                   6   confronted the issue. Although some courts have applied Bristol-Myers to class actions
                                   7   (see, e.g., In re Samsung Galaxy Smartphone Marketing and Sales Practices Litigation,
                                   8   No. 16-cv-6391-BLF, 2018 WL 1576457, at *2 (N.D. Cal. Mar. 30, 2018)), others have
                                   9   not (see, e.g., Pascal v. Concentra, Inc., No. 19-cv-2559-JCS, 2019 WL 3934936, at *4–6
                                  10   (N.D. Cal. Aug. 20, 2019)). The Ninth Circuit and the Supreme Court, however, have yet
                                  11   to decide this issue. Cf. Bristol-Myers, 137 S. Ct. at 1783–84 (“[W]e leave open the
                                  12   question whether the Fifth Amendment imposes the same restrictions on the exercise of
Northern District of California
 United States District Court




                                  13   personal jurisdiction by a federal court.”).
                                  14          Defendants urge the Court to reconsider its decision in Fitzhenry-Russell for two
                                  15   reasons. Neither are persuasive.
                                  16          First, Defendants argue that the due process and federalism concerns in Bristol-
                                  17   Myers “is the same in the class and mass action contexts.” Dkt. No. 67 at 15–16.
                                  18   Although the Court agrees that the due process and federalism concerns in Bristol-Meyers
                                  19   are relevant to class actions (see Fitzhenry-Russell, 2017 WL 4224732, at *4), there are
                                  20   significant procedural differences between class and mass actions that address those
                                  21   concerns. In particular, class actions are subject to the numerosity, commonality,
                                  22   typicality, and adequacy requirements of Federal Rule of Civil Procedure 23. Those
                                  23   requirements act as due process safeguards to ensure fairness. See Allen v. ConAgra
                                  24   Foods, Inc., No. 13-cv-1279-WHO, 2018 WL 6460451, at *7 (N.D. Cal. Dec. 10, 2018).
                                  25          Second, Defendants argue that applying Bristol-Myers to preclude personal
                                  26   jurisdiction over non-resident class members’ claims would “protect[] against what would
                                  27   otherwise be nearly unfettered forum shopping that could lead to absurd results.” Dkt. No.
                                  28   67 at 16. According to Defendants, failing to apply Bristol-Myers would force “[a]
                                                                                      7
                                   1   defendant that sells even one good or service in a state [to] face litigation in that state”
                                   2   even if it “almost exclusively” sells its good or services elsewhere. Id.
                                   3          But the analysis for specific jurisdiction already reflects those concerns. The
                                   4   exercise of specific jurisdiction “must comport with traditional notions of fair play and
                                   5   substantial justice, i.e. it must be reasonable.” Schwarzenegger, 374 F.3d at 802. It may
                                   6   not be reasonable to exercise personal jurisdiction in a case where all but one class
                                   7   members reside outside the forum state. This, however, is not that case. Defendants
                                   8   provide no evidence suggesting that class members are so concentrated in a single state
                                   9   that the exercise of personal jurisdiction outside that state is unreasonable. Rather, as they
                                  10   noted themselves, Defendants “provide[] services to individuals across the nation” and
                                  11   seek to impose “a uniform national standard to govern its agreements with users.” Dkt.
                                  12   No. 44 at 12; see Sloan v. General Motors, LLC, 287 F. Supp. 3d 840, 862–63 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2018) (finding no unreasonable burden in the exercise of personal jurisdiction in a
                                  14   nationwide class action where the defendant sought to apply Florida law over a nationwide
                                  15   class and also sought transfer to the Eastern District of Michigan for the application of
                                  16   non-Michigan law).
                                  17          Accordingly, the Court will follow its prior decision in Fitzhenry-Russell and finds
                                  18   that it has specific jurisdiction over the out-of-state class members’ claims.
                                  19              3.   Wess
                                  20          Whether the Court can assert specific jurisdiction over Wess’s claims presents a
                                  21   more difficult question. Unlike the out-of-state class members, Wess is a named plaintiff
                                  22   and must be considered a party for all purposes, including personal jurisdiction.
                                  23          Plaintiffs assert that specific jurisdiction over Wess’s claims is proper because
                                  24   various aspects of the Bumble application’s product design, user experience, or marketing
                                  25   was developed in California. See Dkt. No. 77 at 7. But these activities are not relevant to
                                  26   the specific jurisdiction analysis for Wess. Wess’s claims do not “arise[] out of” Bumble’s
                                  27   product design or marketing. Schwarzenegger, 374 F.3d at 802. Wess’s claims arise out
                                  28   of Defendants’ decision to deny refunds. See TAC ¶¶ 102–09, 116–30.
                                                                                      8
                                   1          As an alternative, Plaintiffs argue that the Court should assert pendent personal
                                   2   jurisdiction over Wess’s claims. “[A] court may assert pendent personal jurisdiction over a
                                   3   defendant with respect to a claim for which there is no independent basis of personal
                                   4   jurisdiction so long as it arises out of a common nucleus of operative facts with a claim in
                                   5   the same suit over which the court does have personal jurisdiction.” Action Embroidery
                                   6   Co. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180 (9th Cir. 2004). “When a defendant
                                   7   must appear in a forum to defend against one claim, it is often reasonable to compel that
                                   8   defendant to answer other claims in the same suit arising out of a common nucleus of
                                   9   operative facts.” Id. at 1181. “Pendent personal jurisdiction is typically found where one
                                  10   or more federal claims for which there is nationwide personal jurisdiction are combined in
                                  11   the same suit with one or more state or federal claims for which there is not nationwide
                                  12   personal jurisdiction.” Id. at 1181–82. Pendent jurisdiction serves the interests of “judicial
Northern District of California
 United States District Court




                                  13   economy, avoidance of piecemeal litigation, and overall convenience of the parties.” Id.
                                  14          Plaintiffs rely heavily on Sloan and Allen. In Sloan, a court in this district applied
                                  15   Action Embroidery to find pendent jurisdiction over named out-of-state plaintiffs in a
                                  16   putative nationwide class action where those plaintiffs asserted the same claims as in-state
                                  17   plaintiffs. 287 F. Supp. 3d at 861–62. Three factors were key to the court’s analysis.
                                  18   First, the court noted that it likely had jurisdiction over absent out-of-court class members.
                                  19   Id. at 861. Second, the court noted that the additional burden on the defendant was de
                                  20   minimis due to the substantial overlap between the out-of-state plaintiffs’ claims and the
                                  21   in-state plaintiffs’ claims. Id. at 861–62. Third, the court noted that if it declined to
                                  22   exercise jurisdiction, piecemeal litigation would result. Id. at 862. These factors
                                  23   established a “sufficient nexus between the claims of the 5 out-of-state plaintiffs and [the
                                  24   defendant’s] contacts with California over which [it] has jurisdiction” to justify the
                                  25   exercise of pendent jurisdiction. Id.; see also Allen, 2018 WL 6460451, at *7–8 (following
                                  26   Sloan and finding pendent jurisdiction over nonresident named plaintiffs’ claims).
                                  27          However, Sloan, at least when the above-cited order was issued, is materially
                                  28   distinguishable from this case. Sloan involved a putative class action asserting federal
                                                                                      9
                                   1   warranty claims. And as the Ninth Circuit noted in Action Embroidery, pendent
                                   2   jurisdiction is “typically found where one or more federal claims . . . are combined in the
                                   3   same suit with one or more state claims . . . .” 268 F.3d at 1181–82 (emphasis added). By
                                   4   contrast, Plaintiffs assert no federal claims here. Indeed, when the Sloan plaintiffs’ federal
                                   5   claims were dismissed, the court revisited its prior holding and declined to assert pendent
                                   6   jurisdiction without a federal question “hook.” See Sloan v. Gen. Motors LLC, No. 16-cv-
                                   7   7244-EMC, 2019 WL 6612221, at *8–10 (N.D. Cal. Dec. 5, 2019). Other district courts
                                   8   have similarly concluded that pendent jurisdiction may be inappropriate in diversity cases.
                                   9   See id. at *9 (collecting cases); cf. Fitzhenry-Russell, 2017 WL 4224723, at *4 (rejecting
                                  10   argument that Bristol-Myers did not apply to federal courts sitting solely in diversity).
                                  11          On the other hand, Allen adopted Sloan’s reasoning even though there were no
                                  12   federal claims in that case. See Allen, 2018 WL 6460451, at *1, 7–8. But Allen did not
Northern District of California
 United States District Court




                                  13   consider whether a federal question was necessary before a court could exercise pendent
                                  14   jurisdiction.3
                                  15          There is some appeal to asserting pendent personal jurisdiction in this case. Wess
                                  16   and the California named plaintiffs all assert the same claims under the same New York
                                  17   laws.4 Their claims arise from the same nucleus of alleged facts. Requiring Wess to
                                  18   separately litigate his claims on an individual basis would be an extremely inefficient use
                                  19   of judicial resources and could subject Defendants to inconsistent obligations.
                                  20          And despite district courts concluding otherwise, it is not clear that Action
                                  21   Embroidery limited pendent jurisdiction to federal question cases. See 368 F.3d at 1181
                                  22   (“[p]endent personal jurisdiction is typically found” in federal question cases) (emphasis
                                  23
                                       3
                                  24     In any case, the Allen plaintiffs’ victory was short-lived. In October 2019, the Allen court
                                       reconsidered its decision to assert pendent jurisdiction after it denied certification of a
                                  25   nationwide class. See Allen v. ConAgra Foods, Inc., No. 13-cv-1279-WHO, 2019 WL
                                       5191009, at *2–3 (N.D. Cal. Oct. 15, 2019) (“Now that plaintiffs have failed to achieve
                                  26   certification of a nationwide class, the foundation for my decision to exercise of pendent
                                       personal jurisdiction is no longer present.”).
                                  27   4
                                        King and the putative California sub-class assert two claims under California law. See
                                  28   TAC ¶¶ 110–15, 131–46. All other claims are asserted by Fischer, Weinberger, and Wess
                                       on behalf of the putative nationwide class.
                                                                                    10
                                   1   added). Likewise, it is also far from clear that the Supreme Court intended to “so starkly
                                   2   change the landscape of class actions.” Allen, 2018 WL 6460451, at * 8 n.5; see Bristol-
                                   3   Myers, 137 S. Ct. at 1783–84 (leaving open “the question whether the Fifth Amendment
                                   4   imposes the same restrictions on the exercise of personal jurisdiction by a federal court”);
                                   5   see also id. at 1788–89 & n.4 (Sotomayor, J., dissenting).
                                   6          However, the weight of authority weighs heavily against the exercise of pendent
                                   7   jurisdiction in a diversity case such as this one. See Sloan, 2019 WL 6612221, at *9.
                                   8   Because the exercise of pendent jurisdiction is discretionary (see Action Embroidery, 368
                                   9   F.3d at 1181 (“the actual exercise of personal pendent jurisdiction in a particular case is
                                  10   within the discretion of the district court”)) and Wess could “proceed” as an unnamed class
                                  11   member if he were dismissed from this lawsuit, the Court declines to create a split of
                                  12   authority and will not assert pendent jurisdiction over Wess’s claims.
Northern District of California
 United States District Court




                                  13             4.    Certification for Appeal
                                  14          As an alternative to dismissal, Defendants request that the Court certify the issue of
                                  15   personal jurisdiction for an interlocutory appeal. See Dkt. No. 67 at 17–18. Plaintiffs
                                  16   oppose certification. See Dkt. No. 69 at 16–17.
                                  17          Under 28 U.S.C. § 1292(b), a district court may certify an order for immediate
                                  18   appeal if it “involves a controlling question of law as to which there is substantial ground
                                  19   for difference of opinion” and where “an immediate appeal from the order may materially
                                  20   advance the ultimate termination of the litigation.” A substantial ground for difference of
                                  21   opinion exists where “novel and difficult questions of first impression are presented.”
                                  22   Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010).
                                  23          The Court agrees with Defendants that there is a substantial ground for difference of
                                  24   opinion as to the personal jurisdiction issue. As mentioned above, courts within this
                                  25   district have reached different conclusions as to whether Bristol-Myers applies to class
                                  26   actions and that question remains open.
                                  27          However, the Court does not find that an interlocutory appeal would “materially
                                  28   advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). Plaintiffs also
                                                                                     11
                                   1   seek to represent California class members and Defendants do not contest the Court’s
                                   2   personal jurisdiction over their claims. Thus, even if the Ninth Circuit were to reverse the
                                   3   Court’s finding of personal jurisdiction as to Wess and the out-of-state class members, this
                                   4   lawsuit would continue to march towards trial on every claim in the third amended
                                   5   complaint.
                                   6          Accordingly, the Court declines to certify this order for interlocutory appeal under
                                   7   28 U.S.C. § 1292(b).
                                   8       D.    Motions to Seal
                                   9          In connection with their supplemental briefing on personal jurisdiction, both parties
                                  10   move to seal various declarations, exhibits, and portions of Plaintiffs’ brief referencing
                                  11   those documents. See Dkt. Nos. 78, 79. Those documents include a deposition transcript,
                                  12   corporate statements, discovery responses, and employment agreements.
Northern District of California
 United States District Court




                                  13          There is a presumption of public access to judicial records and documents. Nixon v.
                                  14   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Access to motions and their
                                  15   attachments that are “more than tangentially related to the merits of a case” may be sealed
                                  16   only upon a showing of “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler
                                  17   Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016). On the other hand, motions and
                                  18   records that are only tangentially related to the merits of the case may be sealed for “good
                                  19   cause.” Auto Safety, 809 F.3d at 1101. The “‘good cause’ standard presents a lower
                                  20   burden for the party wishing to seal documents than the ‘compelling reasons’ standard.”
                                  21   Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). To satisfy good cause,
                                  22   the party wishing to seal documents must make a “particularized showing” of harm. See
                                  23   Kamakana, 447 F.3d at 1180; see also Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
                                  24   1122, 1130 (9th Cir. 2003) (“good cause” requires the party to show “that specific
                                  25   prejudice or harm will result”). “Broad allegations of harm, unsubstantiated by specific
                                  26   examples or articulated reasoning, do not satisfy the Rule 26(c) test.” Beckman Indus.,
                                  27   Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (internal quotation marks and
                                  28   citation omitted).
                                                                                     12
                                   1          Here, the documents sought to be sealed are only tangentially related to the merits
                                   2   of the case. Each document relates to the question of personal jurisdiction, not the
                                   3   underlying merits of Plaintiffs’ consumer protection claims. Thus, the “good cause”
                                   4   standard for sealing applies.
                                   5          The Court finds that there is good cause to seal the documents in question. Each
                                   6   document contains non-public information relating to Defendants’ internal processes for
                                   7   decision making or employment terms. Revealing that information could cause Bumble to
                                   8   suffer competitive harm. Accordingly, the Court GRANTS both parties’ motions to seal.
                                   9   IV. Conclusion
                                  10          The Court GRANTS Defendants’ motion to dismiss for lack of personal jurisdiction
                                  11   as to Wess. Wess is terminated as an individual plaintiff. The Court DENIES Defendants’
                                  12   motion to dismiss for lack of personal jurisdiction as to absent out-of-state class members.
Northern District of California
 United States District Court




                                  13   The Court declines to certify this order for interlocutory appeal. The Court GRANTS both
                                  14   parties’ motions to seal.
                                  15          IT IS SO ORDERED.
                                  16
                                  17   Dated: February 11, 2020                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  18                                                   United States Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    13
